Citation Nr: 1548558	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability (neck).

3.  Entitlement to service connection for a nerve disability of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to January 1947, from August 1950 to March 1951, and from July 1957 to July 1961. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had been presented to reopen a claim for service connection for thoracolumbar strain, and which denied it on the merits, and which denied service connection for "cervical strain (claimed as a neck condition)," and numbness, right arm.  

The Board has interpreted the claims broadly, and recharacterized the issues as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1949, the RO denied a claim for service connection for a back condition. 

2.  The evidence received since the RO's March 1949 decision, which denied a claim for service connection for a back condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran does not have a back disability, a cervical spine disability, or a nerve disability of the right upper extremity, due to his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's March 1949 decision which denied a claim for service connection for a back condition; the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran does not have a back disability, a cervical spine disability, or a nerve disability of the right upper extremity, that is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially asserts that new and material evidence has been presented to reopen the claim for service connection for a back disability.

In February 1947, the RO denied a claim for service connection for a back condition.  The RO subsequently denied the claim in rating decisions dated in September 1948, and March 2009.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In April 2012, the appellant applied to reopen the claim.  In September 2014, the RO reopened the claim, and denied it on the merits.  The Veteran has appealed.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

At the time of the RO's March 1949 decision, the evidence included the Veteran's service treatment records from his first period of active duty.  Examination reports, dated in January 1944 and November 1946, did not contain any relevant findings, complaints, or diagnoses.

The post-service medical evidence included December 1946 VA X-rays for the back, which were normal.  

A statement from a private physician, dated in September 1948, noted that in December 1946, the Veteran reported that he had injured his back aboard ship while coming back from Germany, and that it was hard to stand up or get his breath, but that after about ten minutes he was able to be up and around, so he did not seek medical treatment.  He stated that his injury did not bother him much until a week later, when he started having more pain.  An examination was negative except for tenderness along the thoracic spine from the third to the tenth vertebrae.  An X-ray noted a slight deviation of the thoracic spine to the right.  

A January 1949 VA examination report showed that the Veteran reported injuring his back while aboard a ship in 1946.  The diagnosis was back injury by history, residuals of, subjective symptoms only.  An associated X-ray report noted healed juvenile epiphysitis in the dorsal spine with slight scoliosis in the dorsal region, and that the lumbosacral spine and sacroiliac joints appeared to be normal.   

In March 1949, the RO denied the claim after it determined that a back injury was not shown during service, and that a current back disability was not shown.  At the time of the RO's decision, there also was not a competent medical opinion of record in support of the claim.  

The most recent and final denial of this claim was in March 1949.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's March 1949 rating decision consists of service treatment records, and VA and non-VA medical reports, dated between 1950 and 2014.  This evidence includes private treatment reports, dated in 2010, showing chiropractic treatment for the complaints of pain in his upper back, shoulder, right arm, and neck.  

A statement from M.D., D.C., dated in June 2013, shows that Dr. M.D. states that he had treated the Veteran for two episodes of recurrent cervicothoracic pain, and that his recurrent symptoms "would be consistent with the mechanics of injury he described during his years of service for the U.S. military."  He states that spinal pain is recognized to be recurrent and episodic, worsening with 50+ years of degenerative change initiated and exacerbated by injuries as cited by the Veteran.  His diagnoses included thoracic and lumbar subluxation, grade 3 cervicothoracic strain and sprain, and paravertebral myositis and muscle spasm.  

A July 2014 VA back disability benefits questionnaire contains a diagnosis of degenerative joint disease, thoracolumbar spine.  

This evidence, which was not of record at the time of the RO's March 1949 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material, as it shows a currently diagnosed back disorder, and it includes a competent medical opinion in support of the claim.  In summary, the submitted evidence is new and material, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

The Board has considered that it appears that additional service treatment records were associated with the Veteran's claims file subsequent to the RO's March 1949 decision.  However, none of this evidence shows treatment for, or a diagnosis of, a back disability.  Therefore, it is not relevant evidence warranting a reopening of the claim under 38 C.F.R. § 3.156(c).  

II.  Service Connection

The Veteran asserts that he has a back disability, a neck disability, and a right arm disability, due to his service.  He argues that he sustained a back injury while coming back from Germany aboard a ship in about November 1946, although he did not seek treatment while aboard ship.  He also asserts that he sustained a back injury while lifting "black boxes" and other plane equipment, and going to sick call, in about the Fall of 1959 at McConnell Air Force Base.  See Veteran's statement (VA Form 21-4138), dated in May 2012.  In a statement, dated in July 2015, the Veteran asserted that he sustained a back injury in November 1946, and a lifting injury in 1957, and that both of these injuries involved his neck as well as his back. The Veteran has submitted photographs of his ship in support of his claim.  

The claims file includes a lay statement from J.D.P. dated in August 2011, in which he asserts that he served with the Veteran in 1958, at which time the Veteran was placed on medical leave for three or four days for back pain after a lifting injury.  

The Veteran's service treatment records from his first period of active duty have been discussed, supra.  In addition, an entrance examination report, dated in August 1950 (upon entrance into his second period of active duty), shows that his spine and extremities were clinically evaluated as normal.  In an associated report of medical history, the Veteran denied a history of arthritis, a painful or 'trick' shoulder or elbow, and "bone, joint, or other deformity."  The Veteran denied a history of any other accidents or injuries, and denied ever being a patient in a hospital.  A March 1951 separation examination report shows that his spine and extremities were noted to have "N.S.A. (no significant abnormality).  There were no other relevant notations, complaints, or diagnoses. 

VA progress notes show that in November 2010, the Veteran sought treatment for a one-month history of tingling in his right arm, following helping his wife with windows.  The assessment notes right  arm and neck pain that seemed to be myofascial, with some neuropathy symptoms.  A December 2010 report notes continued neck and right arm pain, with a three-to-four month history of symptoms following washing windows at his home.  

Reports from Wenger Physical Therapy, dated in 2010, show treatment for complaints of neck pain and headaches beginning in April 2010.  The diagnoses included brachial neuritis NOS (not otherwise specified).  

A VA ionizing radiation registry examination report, dated in January 2008, shows that the Veteran was asked about his inservice history of incidents and injuries, as well as his overall medical history.  He reported experiencing other symptoms (hearing loss and tinnitus) during service, but he did not report a history of a back injury during or after service.   On examination, he denied muscle stiffness or joint pain, or having numbness or tingling in his hands or feet.  There was no relevant diagnosis.      

A VA back disability benefits questionnaire (DBQ), dated in July 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he injured his back and neck aboard a ship in about November 1946, when he was thrown backwards and hit his back over a storage bulkhead, with no medical attention.  He had an episode of back pain in 1952 or 1953 (i.e., not during service) while working for an electric company, with no injury or trauma, for which he did not received any medical attention.  He re-injured his back in 1957 while picking up heavy equipment at McConnell Air Force Base.  He went to sick call, and he had outside chiropractic treatment.  He had another back and neck injury in 1958 while moving heavy equipment.  He returned for chiropractic treatment.  Following separation from service, he had chiropractic treatment in the mid-1960s.  In 1961, following service, he worked as a master electrician until 1965, followed by working in real estate for 40 years.  He retired at age 65.  The Veteran's history was noted to include a VA electromyogram (EMG) for his right upper extremity in April 2011, which was a normal study.  The diagnosis was degenerative joint disease, thoracolumbar spine, with the date of diagnosis given as 2014.  The examiner essentially concluded that it is less likely as not that the Veteran's degenerative joint disease of the thoracolumbar spine was incurred during service.  The examiner explained that while his statements of an inservice injury were credible, this was likely a strain and was self-limited, and that the Veteran's current condition was likely related to aging.  The examiner further explained that there is no documented evidence in service, or within a few years of discharge, of severe joint damage, such as fracture crossing the joint line, which would have significantly increased the likelihood of eventual joint degenerative joint disease.  

A VA neck DBQ, dated in July 2014, shows that the examiner is the same one who authored the Veteran's July 2014 VA back DBQ, and that he indicated that the Veteran's claims file had been reviewed.  The diagnosis was degenerative joint disease, cervical spine, with the date of diagnosis given as 2014.  The examiner essentially concluded that it is less likely as not that the Veteran's degenerative joint disease of the cervical spine was incurred during service.  The examiner explained that the Veteran's degenerative joint disease of the cervical spine was likely related to aging.  The examiner further explained that there is no documented evidence in service of severe joint damage, such as fracture crossing the joint line, which would have significantly increased the likelihood of eventual joint degenerative joint disease.  

A VA peripheral nerves DBQ, dated in July 2014, shows that the examiner is the same one who authored the Veteran's July 2014 VA back DBQ, and that he indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran had mild paresthesias and/or dysthesias, and mild numbness, of his right upper extremity.  Strength in the right upper extremity was 5/5, and reflexes were 2+.  A sensory examination was normal.  The radial, median, ulnar, musculotaneous, circumflex, and long thoracic, nerves were normal, and the lower, middle, and upper radicular group nerves were normal.  The examiner concluded that although the Veteran has right arm symptoms there is no current clinical objective evidence of diagnosable disease or pathology, and that there is no diagnosis for his right upper extremity.  

As in initial matter, to the extent it may be asserted that the Veteran has had ongoing back or neck symptomatology since service, such assertions would not be accurate.  Service treatment records do not contain any indication of the presence of back or neck symptoms, or a back or neck condition.  Although the Veteran reported a history of a back injury during his 1949 VA examination, his August 1950 and March 1951 service examination reports do not show complaints, findings, or a reported history related to either a back or neck disability.  

In addition, a January 2008 VA examination report, as well a private chiropractic reports dated in 2010, show that he did not report having a history of a back or neck injury during service, or at any other time, nor did he report having recurrent back or neck pain.  See chiropractic treatment records from Wenger Physical Therapy, dated in 2010.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board therefore finds that any assertion of ongoing symptomatology of the back or neck would not be credible.   See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

With regard to the claim for a right upper extremity nerve disability, the Board finds that the evidence is insufficient to show that the Veteran currently has a right upper extremity nerve disability.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The July 2014 VA peripheral nerve DBQ examination report shows that the examiner specifically indicated that despite the Veteran's symptoms, he does not have a right upper extremity nerve disability.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, to include April 2011 EMG results, and as it is accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 0(2008).  In reaching this decision, the Board has considered the notations in private reports of right cervicobrachial syndrome, and brachial neuritis NOS.  However, these notations are not afforded sufficient probative value to warrant the conclusion that the Veteran currently has a right upper extremity nerve disability.  

Specifically, there is no indication that either of these diagnoses were based on a review of the Veteran's claim file, or any other detailed and reliable medical history.  In addition, these reports were associated with the claims file and presumably they were reviewed by the July 2014 VA examiner, who determined that the Veteran does not have a diagnosed condition.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, while there are some indications of this problem, as noted above, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the claims for back and neck disabilities, the Board finds that these claims must be denied.  The Veteran's service treatment records do not show any complaints, treatment, or diagnoses involving either his back or neck.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.303(b).  There was evidence of "slight scoliosis" in 1949, however, this finding was never repeated, and scoliosis is not currently shown.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Thereafter, the earliest medical evidence of a back or neck (cervical spine) disorder is dated no earlier than 2010, which is about 49 years after separation from the Veteran's third period of active duty service.  There is no evidence to show that arthritis of the back or neck (cervical spine) was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the July 2014 VA opinion weighs against the claims.  It is considered to be highly probative evidence against the claims, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by sufficient rationales.  Neives- Rodriguez; Prejean.  In reaching this decision, the Board has considered the June 2013 statement from Dr. M.D.  However, it is afforded little probative weight, as it is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history, it appears to have been based on inservice injuries that have not been shown, as well as assertions of a continuity of symptomatology since service (i.e., "recurrent" and "episodic" symptoms) (the Board has determined any such assertions would not be credible), and as it appears to be "by history" only.  Id.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back or neck (cervical spine) disability due to his service, and that it is against the claims, and that the claims must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Arthritis and nerve disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that a back disability, a neck disability, and a nerve disability of the right upper extremity, are related to the Veteran's service, or (with regard to the right upper extremity) "what should be" a service-connected disability.  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed conditions are not shown during service, or for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that the Veteran has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in                  April 2012.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, it appears that some of the Veteran's service treatment reports are not of record.  In August 2009, March 2010, and June 2011, the National Personnel Records Center (NPRC) indicated that it did not have any service treatment reports, and that any reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Service treatment records from the Veteran's first and second periods of active duty have been obtained.  With regard to the Veteran's third period of active duty, he submitted a NA Form 13055 in order to allow for a search of other sources for his records.  However, in a March 2010 memorandum, the RO determined that no additional service records are available for the period from July 1957 to July 1961, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  The RO has obtained post-service VA and non-VA medical records.  In statements, made in May, July, and August of 2012, the Veteran stated that treatment records from Dr. L.H, and Mankato Chiropractic, were not available.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board further notes that the Veteran has been afforded examinations for the disabilities on appeal, and that etiological opinions have been obtained.  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for back disability is reopened.  To this extent only, the appeal is granted. 

Service connection for a back disability, a neck disability, and a nerve disability of the right upper extremity, is denied.  


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


